—In related actions, inter aha, to recover damages for fraud, Lilin M. Ciccarone appeals from so much of an order of the Supreme Court, Queens County (Dye, J.), dated January 18, 2002, as imposed a sanction against her in the amount of $5,000, and the plaintiffs in each action separately appeal from the same order.
*496Ordered that the appeals by the plaintiffs in each action are dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
Contrary to the contention of the nonparty appellant, Lilin M. Ciccarone, the Supreme Court providently exercised its discretion in imposing a sanction against her for engaging in frivolous conduct within the meaning of 22 NYCRR 130-1.1 (c) (see Matter of Elizabeth R., 228 AD2d 445, 446 [1996]; cf. Matter of 1051 Enters. v DeBeer, 230 AD2d 731, 732 [1996]).
The nonparty appellant’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Ritter, Peuerstein and Crane, JJ., concur.